 


114 HR 2285 RH: Prevent Trafficking in Cultural Property Act
U.S. House of Representatives
2016-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 593 
114th CONGRESS  2d Session 
H. R. 2285 
[Report No. 114–380, Parts I and II] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Keating (for himself, Mr. McCaul, and Mr. Engel) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Homeland Security and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
December 15, 2016 
Reported from the Committee on Homeland Security with an amendment 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
September 19, 2016 
Additional sponsors: Mr. Langevin, Mr. Sherman, Mr. Higgins, Mr. Royce, Mr. Katko, Mr. Barletta, Mrs. Lowey, Mr. Brendan F. Boyle of Pennsylvania, Mr. Schiff, Mr. Barr, Ms. Jackson Lee, Mr. Cicilline, Mr. Thompson of Mississippi, Mr. Pittenger, Mr. Fitzpatrick, Mr. McGovern, and Mr. David Scott of Georgia 
 
 
September 19, 2016 
Reported from the Committee on Ways and Means with an amendment 
Strike out all after the enacting clause and insert the part printed in boldface roman 
 
 
September 19, 2016 
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
For text of introduced bill, see copy of bill as introduced on May 13, 2015 
 
 
 
 
A BILL 
To improve enforcement against trafficking in cultural property and prevent stolen or illicit cultural property from financing terrorist and criminal networks, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Prevent Trafficking in Cultural Property Act. 2.DefinitionIn this Act, the term cultural property includes property covered under— 
(1)Article 1 of the Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict, adopted at the Hague on May 14, 1954 (Treaty 13 Doc. 106–1(A)); or (2)Article 1 of the Convention on the Means of Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural Property, adopted by the United Nations Educational, Scientific and Cultural Organization (UNESCO) on November 14, 1970. 
3.Statement of policyIt shall be the policy of the United States to— (1)ensure the components of the Department of Homeland Security enhance and unify efforts to— 
(A)interdict, detain, seize, and investigate cultural property illegally imported into the United States; (B)disrupt and dismantle smuggling and trafficking networks and transnational criminal organizations engaged in, conspiring to engage in, or facilitating illegal trade in cultural property, including stolen antiquities used to finance terrorism; and 
(C)support Offices of United States Attorneys in prosecuting persons engaged in, conspiring to engage in, or facilitating illegal trade in cultural property; and (2)protect cultural property pursuant to its obligations under the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict, the 1970 UNESCO Convention on the Means of Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural Property, and the Convention on Cultural Property Implementation Act (19 U.S.C. 2601–2613). 
4.Activities of the Department of Homeland SecurityThe Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement shall— (1)designate a principal coordinator within U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, to direct, manage, coordinate, and update their respective policies and procedures, as well as conduct interagency communications, regarding illegally imported cultural property; 
(2)update existing directives, regulations, rules, and memoranda of understanding of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, and, if necessary, devise additional directives, regulations, rules, and memoranda of understanding, relating to policies and procedures on the illegal importation of cultural property in order to— (A)reflect changes in cultural property law, including changes and updates to relevant treaties, bilateral agreements, statutes, regulations, and case law that occurred subsequent to Customs Directive No. 5230–015, Customs Directive on Detention and Seizure of Cultural Property, dated April 18, 1991; 
(B)emphasize investigating, and providing support for investigations and prosecutions, of persons engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property, including smugglers, dealers, buyers, money launderers, and any other appropriate parties; and (C)provide for communication and coordination between relevant U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement offices, respectively, in investigating and supporting prosecutions of persons engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property; and 
(3)ensure relevant personnel within U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, receive sufficient training in— (A)relevant cultural property laws; 
(B)the identification of cultural property that is at greatest risk of looting and trafficking; and (C)methods of interdiction and investigative techniques specifically related to illegal trade in cultural property. 
5.Role of the Smithsonian InstitutionThe Secretary of Homeland Security shall ensure that the heads of all components of the Department of Homeland Security involved in cultural property protection activities are authorized to enter into agreements or memoranda of understanding with the Smithsonian Institution to temporarily engage personnel from the Smithsonian Institution for the purposes of furthering such cultural property protection activities. 6.ReportNot later than one year after the date of the enactment of this Act and three years thereafter, the Commissioner of U.S. Customs and Border Protection and the Commissioner of U.S. Immigration and Customs Enforcement shall jointly submit to the Committee on Homeland Security and the Committee on Ways and Means of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Finance of the Senate a report on— 
(1)the progress of the implementation of this Act; and (2)other actions to enhance and unify efforts to interdict, detain, seize, and investigate cultural property illegally imported into the United States, and investigate, disrupt, and dismantle smuggling and trafficking networks engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property. 
 

1.Short titleThis Act may be cited as the Prevent Trafficking in Cultural Property Act. 2.DefinitionIn this Act, the term cultural property includes property covered under—
(1)Article 1 of the Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict, adopted at the Hague on May 14, 1954 (Treaty 13 Doc. 106–1(A)); or (2)Article 1 of the Convention on the Means of Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural Property, adopted by the United Nations Educational, Scientific and Cultural Organization (UNESCO) on November 14, 1970.
3.Statement of policyIt shall be the policy of the United States to— (1)ensure the components of the Department of Homeland Security enhance and unify efforts to—
(A)interdict, detain, seize, and investigate cultural property illegally imported into the United States; (B)disrupt and dismantle smuggling and trafficking networks and transnational criminal organizations engaged in, conspiring to engage in, or facilitating illegal trade in cultural property, including stolen antiquities used to finance terrorism; and
(C)support Offices of United States Attorneys in prosecuting persons engaged in, conspiring to engage in, or facilitating illegal trade in cultural property; and (2)protect cultural property pursuant to its obligations under the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict, the 1970 UNESCO Convention on the Means of Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural Property, and the Convention on Cultural Property Implementation Act (19 U.S.C. 2601–2613).
4.Activities of the Department of Homeland SecurityThe Commissioner of U.S. Customs and Border Protection and the Director of U.S. Immigration and Customs Enforcement shall— (1)designate a principal coordinator within U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, to direct, manage, coordinate, and update their respective policies and procedures, as well as conduct interagency communications, regarding illegally imported cultural property;
(2)update existing directives, regulations, rules, and memoranda of understanding of U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, and, if necessary, devise additional directives, regulations, rules, and memoranda of understanding, relating to policies and procedures on the illegal importation of cultural property in order to— (A)reflect changes in cultural property law, including changes and updates to relevant treaties, bilateral agreements, statutes, regulations, and case law that occurred subsequent to Customs Directive No. 5230–015, Customs Directive on Detention and Seizure of Cultural Property, dated April 18, 1991;
(B)emphasize investigating, and providing support for investigations and prosecutions, of persons engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property, including smugglers, dealers, buyers, money launderers, and any other appropriate parties; and (C)provide for communication and coordination between relevant U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement offices, respectively, in investigating and supporting prosecutions of persons engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property; and
(3)ensure relevant personnel within U.S. Customs and Border Protection and U.S. Immigration and Customs Enforcement, respectively, receive sufficient training in— (A)relevant cultural property laws;
(B)the identification of cultural property that is at greatest risk of looting and trafficking; and (C)methods of interdiction and investigative techniques specifically related to illegal trade in cultural property.
5.Role of the Smithsonian InstitutionThe Secretary of Homeland Security shall ensure that the heads of all components of the Department of Homeland Security involved in cultural property protection activities are authorized to enter into agreements or memoranda of understanding with the Smithsonian Institution to temporarily engage personnel from the Smithsonian Institution for the purposes of furthering such cultural property protection activities. 6.ReportNot later than one year after the date of the enactment of this Act and three years thereafter, the Commissioner of U.S. Customs and Border Protection and the Commissioner of U.S. Immigration and Customs Enforcement shall jointly submit to the Committee on Ways and Means and the Committee on Homeland Security of the House of Representatives and the Committee on Finance and the Committee on Homeland Security and Governmental Affairs of the Senate a report on—
(1)the progress of the implementation of this Act; and (2)other actions to enhance and unify efforts to interdict, detain, seize, and investigate cultural property illegally imported into the United States, and investigate, disrupt, and dismantle smuggling and trafficking networks engaged in, conspiring to engage in, or facilitating the illegal importation of cultural property.
 
 
September 19, 2016 
Reported from the Committee on Ways and Means with an amendment 
September 19, 2016 
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
